Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This action is in response to the Amendment filled on 04/28/2022. The amendment has been entered. Claims 1-12, 19, and 20 have been amended, claims 13-18 are canceled and claims 21-25 have been newly added. Claims 1-12 and 19-25 are pending, with claims 1 and 20 being independent in the instant application.

Response to Arguments
3.	 Applicant's Arguments/Remarks filed on 04/28/2022 on page 8 regarding
35 U.S.C. 101 rejections have been fully considered and are found persuasive in view
of the amended claims and presented Arguments/Remarks by the Applicant. Therefore, the previous rejection regarding 35 U.S.C. 101 being withdrawn in this current office action.
Applicant's Arguments/Remarks filed on pages 8 and 9 regarding 35 U.S.C. 103 rejections have been fully considered and are moot in view of Applicant's amendments to the claims and amended rejections detailed below. The new ground of rejections is necessitated by Applicant's claim amendments. Therefore, the previous rejections regarding 35 U.S.C.103 are being amended in this current office action. (See analysis below Claim Rejections-35 U.S.C. 103).
Examiner Notes
4.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 1-12 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over an Article “Crystallographic texture control of beta-type Ti–15Mo–5Zr–3Al alloy by selective laser melting for the development of novel implants with a biocompatible low Young's modulus” by Takuya Ishimoto (hereinafter Takuya, Applicant mentioned about this Article in Specification at page 11), in view of Batchelder (Pub. No. US2015/0251356A1) (hereinafter Batchelder) and further in view of St. Ville (Patent No. US7203628B1) (hereinafter Ville, IDS provided dated 7/16/2020) and an article “Topology optimization with anisotropic materials, including a filter to smooth fiber pathways” by Dustin R. Jantos et al. (hereinafter Jantos).
Regarding claim 1, when Takuya teaches designing a three-dimensional shape made of an anisotropic material that is a material having physical property values in different directions, (According to Spec. of current Application, Applicant stated in page 6 (at 1st para): “The physical property value may be any physical property value such as Young's modulus, modulus of rigidity, hardness, and electric conductivity.” Therefore, Examiner interprets the value of “Young's modulus” as one of the physical property values of anisotropic material. The prior art Takuya disclosed in first page (at right col.): “We focus on additive manufacturing (AM) as a novel process that might achieve all the demands described above in one process. AM allows for the production of complex geometries as a net shape … In addition, the formation of a crystallographic texture during the AM process has been reported for some types of metallic materials.” It has been discussed in the same page (at left col.): “Our group recently proposed a novel approach for lowering the Young's modulus using a single crystal. The Young's modulus is known to show a crystallographic orientation dependence, even in a bcc-structured crystal exhibiting a high crystal symmetry … strong orientation dependence of the Young's modulus was demonstrated … with the highest value (~120 GPa) along the <111> orientation and the lowest value (44.4 GPa) along the <001> orientation.” Moreover, it has been disclosed in page 35 (at 2nd left para): “We successfully fabricated dense Ti–15Mo–5Zr–3Al products utilizing SLM by appropriately tuning the process parameters. Fig. 1(a, c) shows the crystallographic textures of the fabricated products … in the three orthogonal cross-sections in samples fabricated by Scan Strategies X and XY, respectively”. Therefore, Takuya teaches designing a three-dimensional shape made of an anisotropic material (formation of a crystallographic texture being considered as designing shape made of anisotropic material and this crystallographic textures of the fabricated products in the three orthogonal cross-sections being fabricated considered as 3D shape being formed/designed) that is a material having physical property values in different directions (crystal exhibiting a high crystal symmetry strong orientation dependence of the Young's modulus was demonstrated with the highest value (~120 GPa) along the <111> orientation/direction and lowest value (44.4 GPa) along the <001> orientation/direction).
Takuya teaches acquire (i) the physical property values of the anisotropic material in respective directions (Takuya disclosed in page 37 (at right col.): “control of the Young's modulus is strongly desired for the application of this alloy as an implant material. Young's moduli of specimens fabricated in this study were measured along the x and y directions (N = 2). They were evaluated to be 68.7 ± 0.9 and 99.6 ± 4.8 GPa for the sample fabricated by Scan Strategy X, and 75.3 ± 2.5 and 75.7 ± 1.0 GPa for the sample fabricated by Scan Strategy XY). and (b) a required direction in which the three-dimensional shape is required to exhibit the required performance, (It has been disclosed in same page 37 (at right para): “a significant anisotropy in the elastic properties could be achieved only in the sample fabricated by Scan Strategy X derived from the evolution of different textures; 〈001〉 and 〈011〉 preferentially orient along the x and y directions, respectively, in the sample fabricated by Scan Strategy X, while <001> orients along both x and y directions in the sample fabricated by Scan Strategy XY. This demonstrates the effectiveness of the well-organized SLM process for the control of Young's moduli in the products.” Therefore, Takuya teaches the physical property values of the anisotropic material being acquired in respective directions (68.7 ± 0.9 and 99.6 ± 4.8 GPa measured along the x and y directions for Young's moduli of specimens fabricated in this study. Moreover, Takuya teaches a required direction in which the three-dimensional shape is required to exhibit the required performance (since a significant anisotropy in the elastic properties being achieved in the sample fabricated by Scan Strategy X, derived from the evolution of different textures,〈001〉and 〈011〉 preferentially oriented or organized along the x and y directions, therefore demonstrated the effectiveness of the well-organized SLM process i.e. required direction (along x and y directions) exhibited the required performance). 
Takuya teaches derive information for arranging the anisotropic material such that the required direction corresponds to a direction of the anisotropic material satisfying the required performance, (Takuya disclosed in page 37 (at right col.): “control of the Young's modulus is strongly desired for the application of this alloy as an implant material. Young's moduli of specimens fabricated in this study were measured along the x and y directions (N = 2). They were evaluated to be 68.7 ± 0.9 and 99.6 ± 4.8 GPa for the sample fabricated by Scan Strategy X, and 75.3 ± 2.5 and 75.7 ± 1.0 GPa for the sample fabricated by Scan Strategy XY. Obviously, a significant anisotropy in the elastic properties could be achieved only in the sample fabricated by Scan Strategy X derived from the evolution of different textures; 〈001〉 and <011> preferentially orient along the x and y directions, respectively, in the sample fabricated by Scan Strategy X, while <001> orients along both x and y directions in the sample fabricated by Scan Strategy XY. This demonstrates the effectiveness of the well-organized SLM process for the control of Young's moduli in the products.” Therefore, Takuya teaches information for arranging the anisotropic material being derived such that the required direction corresponds to a direction of the anisotropic material satisfying the required performance (since, <001> and <011> preferentially oriented/arranged the crystallographic textures or anisotropic material along the x and y directions and the sample fabricated by Scan Strategy X, therefore demonstrated the effectiveness of the well-organized SLM process i.e. required direction (along x and y directions) satisfied the required performance)
and Takuya teaches output the information for arranging the anisotropic material. (Takuya disclosed in page 37 (at left col.): “Fig. 4 schematically summarizes the melt-pool-based mechanism of texture evolution … the observation results shown in Fig. 2(i, j) suggested that the development of cellular microstructure predominantly occurs in the plane perpendicular to the scanning direction in the melt pool under the present SLM process conditions … in which a strong texture was developed. The cross-sectional shape of the melt pool in the y–z plane (pink-hatched) is almost semi-elliptical; therefore, the maximum thermal gradient is directed toward the center of the ellipse (vertical to the melt pool edge) in a single melt pool, as indicated by the red arrows. For fabrication with Scan Strategy X, a <011> preferential orientation along the building direction (z) is caused by the two directional cellular growths (represented by the blue lines) elongated along 〈001〉 ([100] and [010], represented by the blue arrows) within the melt pool cross-section at angles of −45° and 45° from the building direction, as illustrated in Fig. 4(a).” It has been discussed above that the melt-pool-based mechanism of texture evolution being summarized in Fig. 4 where the observation results shown in Fig. 2 (i, j) and suggested that the scanning direction in the melt pool under the present SLM process conditions in which a strong texture was developed. The cross-sectional shape of the melt pool in the y–z plane (pink-hatched in Fig. 4) is almost semi-elliptical, therefore, the maximum thermal gradient is directed toward the center of the ellipse (vertical to the melt pool edge) in a single melt pool, as indicated by the red arrows. Moreover, fabrication with Scan Strategy X, a <011> preferential orientation along the building direction (z) is caused by the two directional cellular growths (represented by the blue lines, in Fig. 4). Therefore, Takuya teaches the outputting or observation results being shown the information (in Fig. 2 and 4) regarding the direction for arranging the anisotropic material). 
Takuya teaches generate … the three-dimensional shape such that the direction of the anisotropic material corresponds to the required direction. (Takuya disclosed in page 37 (at left col.): “Fig. 4 schematically summarizes the melt-pool-based mechanism of texture evolution … the observation results shown in Fig. 2(i, j) suggested that the development of cellular microstructure predominantly occurs … The cross-sectional shape of the melt pool in the y–z plane (pink-hatched) is almost semi-elliptical; therefore, the maximum thermal gradient is directed toward the center of the ellipse (vertical to the melt pool edge) in a single melt pool, as indicated by the red arrows. For fabrication with Scan Strategy X, a <011> preferential orientation along the building direction (z) is caused by the two directional cellular growths (represented by the blue lines) elongated along 〈001〉 ([100] and [010], represented by the blue arrows) within the melt pool cross-section at angles of −45° and 45° from the building direction, as illustrated in Fig. 4(a).” It has been discussed above that the melt-pool-based mechanism of texture evolution being summarized in Fig. 4 where the observation results shown in Fig. 2 (i, j) and suggested that the scanning direction in the melt pool under the present SLM process conditions in which a strong texture was developed. The three-dimensional shape of the anisotropic material being generated such that the direction of corresponds to the required direction (e.g. maximum thermal gradient is directed toward the center of the ellipse (vertical to the melt pool edge) in a single melt pool, as indicated by the red arrows).
However, Takuya does not explicitly teach An information processing device comprising: a processor configured to: acquire …. (ii) performance information that is information regarding (a) a required performance that the three-dimensional shape is required to have.
and Batchelder teaches An information processing device comprising: a processor configured to: (Batchelder disclosed in page 4 para [0053]: “As shown in FIG. 5, computer 56 may include any suitable computer-based hardware, such as user interface 60, memory controller 62, processor 64 …”. Here, computer is the information processing device having the processor (shown in Fig. 5)); acquire …. (ii) performance information that is information regarding (a) a required performance that the three-dimensional shape is required to have … (According to Spec. of current Application, Applicant mentioned in page 6 (at 1st para), the required performance is a magnitude of stress (load). Batchelder disclosed in page 3 paras [0037-0038]: “While the orientation shown in FIGS. 3A and 3B may possibly increase the build time and amount of materials consumed (e.g., more support material required) … the orientation shown in FIGS. 3A and 3B effectively increases the strength of 3D part 10 for its intended use … the applied stress load along arrow 16 and the resulting strain at region 18 illustrates a simple example for ease of explanation. More typically, the strain profiles of 3D parts subjected to stress loads are highly complex … the method of the present disclosure provides an efficient and hands-free technique for orienting 3D parts that can accommodate a variety of different strain profiles regardless of their complexities.” In page 5 para [0064]: “The user may also input the stress loads to be applied to 3D part 10 (e.g., the directions and magnitudes of these stress loads), material properties of 3D part 10, and the like into strain analysis program 62 … Furthermore, strain analysis program 62 may also operate under one or more physical assumptions to simplify the calculations … digital model 76 represents a homogeneous solid part and/or has bulk properties of a given material (e.g., Young's modulus and Poisson’s ratio), and the like.” Therefore, Batchelder teaches acquiring or obtaining of performance information or required performance that the three-dimensional shape is required to have (the directions and magnitudes of these stress loads) being applied to 3D part which is a digital model of the three-dimensional part, orienting the digital model to align the directions of high tensile strain in a build plane)).
Therefore, Takuya and Batchelder are analogous art because they are related to have three-dimensional additive manufacturing employed the anisotropic material with physical property. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Takuya and Batchelder before him or her, to modify the designing of 3D shape of anisotropic material with physical property of Takuya to include the information processing device which obtains/acquires performance information of Batchelder. The suggestion/motivation for doing so would have been obvious by Batchelder because performance information or required performance that the three-dimensional shape is required to have (the directions and magnitudes of these stress loads) being applied to 3D part which is a digital model of the three-dimensional part, orienting the digital model to align the directions of high tensile strain in a build plane (Batchelder disclosed in page 5 para [0064]). Therefore, it would have been obvious to combine Batchelder with Takuya to obtain the invention as specified in the instant claim(s).
However, Takuya and Batchelder do not explicitly teach A three-dimensional shape data generation device comprising: a generator that uses the information derived by the information processing device to generate three-dimensional shape data for shaping the three-dimensional shape ... 
Ville teaches A three-dimensional shape data generation device comprising: a generator that uses the information derived by the information processing device to generate three-dimensional shape data for shaping the three-dimensional shape ... (Ville disclosed col. 5 lines 42-48: “computer aided design is used to geometrically model the object to be manufactured. Geometric modeling is a technique of using computational geometry to define geometric objects. The purposes of geometric modeling are object representation, which mandates a complete definition of the object for manufacturing and other applications such as finite element analysis;” In col. 6 lines 4-57: “The use of such computer aided design software packages permits a geometric model of an object or part to be defined by a user and modified quickly and results in generation of geometry data which can be converted to formats useful in a computer aided manufacturing step and/or to formats useful a finite element method step … The finite element method is based on the theory that an irregularly shaped object can be divided into smaller regular finite elements. Each element can then be treated separately and the aggregate effect is the sum of the effects of all of the finite elements in the object. The finite element model is created by a user using an appropriate software package that operates on the geometric model developed … in FIG. 4. A variety of element shapes may be used in the finite element model of the object. The number and types of elements selected are generally based on the type of field and the geometry of the object. The various finite element software packages … enable modeling of areas having particular geometries with a user-specified degree of accuracy. Thus, an element having an element size of a predetermined value or an element cluster of variable elements having a cluster size of the predetermined value may be utilized. If element clusters are utilized, the cluster may be repeated throughout the finite element model …” Here, the shaping/sizing of object or element (three dimensional) being performed in the finite element model by the finite element software packages (as discussed above).
Moreover, in col. 10 lines 22-27: “At Step 28, the post-processed data is supplied to a computerized manufacturing device that uses the supplied data to control the manufacturing of the object. The data supplied to the computerized manufacturing device controls the manufacturing device to synthesize the object …”. It has been discussed in col. 11 lines 42-50 that the computer-aided design (CAD) module is a three-dimensional graphics software program for generating a geometrical model definition and includes coordinate points (e.g. X, Y, and Z) precisely locating the object design in a three-dimensional coordinate system. Therefore, it is understood that computer aided design software (is considered as the generator) permits a geometric model of an object or part is defined by a user and modified quickly and results in generation of geometry data which can be converted to formats useful in a computer aided manufacturing step and this geometry data is considered as 3D shape data (because CAD module is a three dimensional graphics software program) which generated from the generator or computer aided design software of a computer system or information processing device).
	However, Takuya, Batchelder and Ville do not explicitly teach the information comprises an angle at which the anisotropic material in each portion of the three-dimensional shape is arranged such that the required direction corresponds to a direction of the anisotropic material satisfying the required performance, and the corresponding Euler angle.
	wherein Jantos teaches teach the information comprises an angle at which the anisotropic material in each portion of the three-dimensional shape is arranged such that the required direction corresponds to a direction of the anisotropic material satisfying the required performance, and the corresponding Euler angle. (Examiner would interpret the ‘required performance’ as “Magnitude of stress (load) according to Spec. of current application in page 6 at second para. Jantos disclosed in 1st page under Abstract: “A set of three continuous Euler angles is used as additional design variables to describe the local material rotation of the anisotropic base material. The thermodynamic optimization of the material orientation is performed by evolution of the Euler angles to minimize the elastic energy.” It has been discussed in page 16 under section 3.4.1, the influence of the filter radius rα of the proposed material orientation filter has been investigated on the smoothness of the material orientation pathways on examples without topology optimization, i.e., we apply full material in the whole design space ϱ = 1 (the influence of rα in conjunction with the topology optimization). The resulting material orientations for different values of rα are given in Fig. 13 and in Fig. 14. Quarter circles with secant-length of 2rα (or its half) are aligned to the fiber path. The material orientation filter yields smooth material orientation pathways in all cases. As expected, the pathways become smoother with increasing filter radius rα. The quarter circles with secant-length of 2rα coincide with the largest fiber path curvature (smallest arc radius) within the structure. Following simple trigonometric relations, it can be concluded that the maximum fiber curvature is constrained to (√2 rα −1) by the proposed material orientation filter. Further, it has been discussed in ‘Conclusion’ (in page 20-21), a material orientation filter has been presented to control the smoothness of the pathways of the principal material direction, i.e., curvature of fibers. The material orientation filter is based on a convolution operator and “filters” the material stiffness tensor, and is technically independent of the actual parameterization for the material orientation, and is thus applicable for the filtering of periodic and/or ambivalent design variables, e.g., Euler angles. It has been discussed here, three continuous Euler angles is used as additional design variables to describe the local material rotation of the anisotropic base material and further the influence of the filter radius rα of the proposed material orientation filter has been investigated on the smoothness of the material orientation pathways. Since, quarter circles with secant-length of 2rα (or its half) are aligned to the fiber path and the influence of rα in conjunction with the topology optimization being applied in the whole design space (e.g. ϱ = 1), therefore, it is understood that each portion of the three-dimensional shape is arranged (because optimization being applied in the whole design space and quarter circles or ¼ of the space with length 2rα is aligned to the fiber path, i.e. whole area for the circle would be considered eventually), such that the required direction corresponds to a direction of the anisotropic material satisfying the required performance and corresponds Euler angles (since the quarter circles with secant-length of 2rα coincide with the largest fiber path curvature (smallest arc radius) within the structure and material orientation filter has been presented to control the smoothness of the pathways of the principal material direction, i.e., curvature of fibers, thus material orientation filter is based on design variables, such as “Euler angles”)). 
	Therefore, Takuya, Batchelder, Ville and Jantos are analogous art because they are related to have three-dimensional additive manufacturing employed the anisotropic material with physical property and employed crystallization techniques. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Takuya, Batchelder, Ville and Jantos before him or her, to modify the designing of 3D shape of anisotropic material with physical property in an information processing device of Takuya and Batchelder, to include the three-dimensional shape data generation device for shaping the three-dimensional shape and arrangement of three-dimensional shape of a anisotropic material with required direction and corresponding “Euler angle” of Ville and Jantos respectively. The suggestion/motivation for doing so would have been obvious by Jantos because quarter circles with secant-length of 2rα (or its half) are aligned to the fiber path and the influence of rα in conjunction with the topology optimization being applied in the whole design space, therefore, each portion of the three-dimensional shape is arranged and material orientation filter has been presented to control the smoothness of the pathways of the principal material direction based on design variables, such as “Euler angles” (Jantos discussed in page 16 under section 3.4.1 and in ‘Conclusion’). Therefore, it would have been obvious to combine Jantos with Takuya, Batchelder and Ville to obtain the invention as specified in the instant claim(s).
Regarding claim 2, Takuya, Batchelder, Ville and Jantos teach The three-dimensional shape data generation device according to claim 1, further Takuya teaches acquire a plurality of the directions of the anisotropic material and arrange the anisotropic material such that each of the plurality of directions of the anisotropic material corresponds to a respective one of the plurality of required directions. (Takuya disclosed in page 35 (at left col.): “. Fig. 1(a, c) shows the crystallographic textures of the fabricated products analyzed by SEM-EBSD in the three orthogonal cross-sections in samples fabricated by Scan Strategies X and XY, respectively. The corresponding {001} and {011} pole figures measured in the y–z plane are shown in Fig. 1(b, d). We found that completely different textures were developed in them. When Scan Strategy X was applied, strong <001> and <011> alignments occurred along the scanning (x) and building (z) directions, respectively. On the contrary, Scan Strategy XY gave rise to a strong 〈001〉 alignments along the x, y, and z directions.” Therefore, Takuya teaches a plurality of the directions of the anisotropic material being acquired (crystallographic textures of the fabricated products analyzed and plurality of directions along x and z being occurred. The alignments or arranging occurred such that each of the plurality of directions of the anisotropic material corresponds to a respective one of the plurality of required directions (strong <001> and <011> alignments occurred along the scanning (x) and building (z) directions, on the other hand a strong 〈001〉 alignments along the x, y, and z directions).
wherein Batchelder teaches the processor is configured to: acquire … a plurality of the required directions, (Batchelder disclosed in page 1 para [0010]: “the present disclosure is directed to a program stored on a computer storage medium, and configured to be operated by a processor of a computer-based system to perform steps that include generating strain data for a digital model, determining a dominant tensile strain direction for the digital model from the generated strain data …”. In page 1 para [0006]: “the orienting of the digital model involves determining a dominant tensile strain direction (in some embodiments, a secondary tensile strain direction) from the strain data, and aligning each of the dominant tensile strain direction and the secondary tensile strain direction in the build plane. In some embodiments, the dominant and secondary tensile strain directions are respectively based on xi, directions (from diagonalized strain tensors) of the highest and second highest volume-averaged tensile strains u1 …”. Therefore, Batchelder teaches the processor is configured to determine dominant tensile strain direction from the generated strain data for the digital model and dominant and secondary tensile strain directions (a plurality of the required directions) are being acquired).
Regarding claim 3, Takuya, Batchelder, Ville and Jantos teach The three-dimensional shape data generation device according to claim 2, further Takuya teaches acquire priorities of the plurality of directions of the anisotropic material, and output the information for arranging the anisotropic material according to the priorities. (Takuya disclosed in page 35-36 (at right side col.): “In the sample fabricated by Scan Strategy X, two directional cell growths elongated along −45° and 45° from the building direction in the melt pools as indicated by the broken lines was observed in the y–z plane (Fig. 2(e, g)) … Note that, however, cellular microstructure was observed to be elongated almost parallel to the building direction in the x–z plane (Fig. 2(i)). This demonstrates that the primary and following secondary growths of the cellular microstructure, which are both parallel to <001>, predominantly occur in the y–z plane that is perpendicular to the scanning direction … In the y–z plane, the two <001> elongated cells meet after the migration of the liquid/solid interfaces and form a grain boundary with a small angle misorientation at the center of the melt pool. This ±45° growth of the 〈001〉cells were revealed to be primary mechanism for the initiation of the texture in the sample fabricated by Scan Strategy X in which the 〈011〉 is preferentially oriented along the building direction (z).” Therefore, Takuya teaches priorities of the plurality of directions of the anisotropic material being acquired (because two directional cell growths along −45° and 45° from the building direction and ±45° growth of the 〈001〉cells were revealed to be primary mechanism i.e. priority being set/oriented for the initiation of the texture in the sample fabricated by Scan Strategy X in which the <011> is preferentially oriented along the building direction), and output the information for arranging the anisotropic material according to the priorities (the orientations or arrangement of cells of the crystal being outputted or shown in Fig. 2)).
wherein Batchelder teaches the processor is configured to: output the information for arranging the anisotropic material … (Batchelder disclosed in page 1 para [0010]: “the present disclosure is directed to a program stored on a computer storage medium, and configured to be operated by a processor of a computer-based system to perform steps that include generating strain data for a digital model, determining a dominant tensile strain direction for the digital model from the generated strain data …”. It has been discussed in page 3 para [0041], each sliced layer for the oriented 3D part is aligned with directions of high tensile strain. The intralayer strength of each layer in 3D part is typically greatest in its road propagation direction and 3D part is further oriented such that the high tensile strains are also substantially parallel to the dominant road propagation direction of 3D part at region. Therefore, Examiner would interpret 3D part is aligned/oriented with different directions i.e. having anisotropic material. Moreover, in page 7 para [0083]: “This orienting step aligns the directions of high tensile strain with the x-y build plane, as shown above in FIGS. 3A and 3B. As such, when digital model 76 is oriented in this manner, the resulting printed 3D part 10 that is printed by system 30 with the same orientation will have the high strains directed against the higher intralayer strength of 3D part 10.” Batchelder teaches the processor is configured to output or printed the resulting printed 3D part with the same orientation having the high strains i.e. the information for arranging or orientation of the anisotropic material).
Regarding claim 4, Takuya, Batchelder, Ville and Jantos teach The three-dimensional shape data generation device according to claim 1, further Takuya teaches acquire constraint information that is information regarding constraints on a direction in which the anisotropic material can be arranged, and arrange the anisotropic material according to the constraint information. (Takuya disclosed in page 36-37: “for Scan Strategy XY, cellular microstructure growth in two directions is observed for a melt pool generated by an X-scan, as shown in Fig. 2(f); the <001> elongated cells generated around the melt pool bottom grew along the building direction, and other <001> elongated cells generated around the upper wall of the pool grew vertically with respect to the building direction. In the melt pool generated by a Y-scan, an equivalent cellular growth is observed (Fig. 2(j)). As a result, <001> was fixed along the two scanning (x and y) and building (z) directions in the sample fabricated by Scan Strategy XY. For both Scan Strategy X and XY, the <001> elongated cells primary grew along two directions that are orthogonal to each other in the plane perpendicular to the scanning direction, as was confirmed in Fig. 2(e, f). This fixed another <001> direction along the scanning direction, resulting in the evolution of single-crystal-like strong crystallographic textures.” Therefore, Takuya teaches constraint information regarding constraints on a direction being acquired in which the anisotropic material can be arranged, (Fig. 2(j)) shown, the orientation <001> was fixed or provided constraint information along the two scanning (x and y) and building (z) directions by Scan Strategy XY) and arranged or oriented the anisotropic material (e.g. single-crystal-like strong crystallographic textures) according to the constraint information i.e. fixed <001> direction along the scanning direction).
wherein Batchelder teaches the processor is configured to: arrange the anisotropic material … (Batchelder disclosed in page 1 para [0010]: “the present disclosure is directed to a program stored on a computer storage medium, and configured to be operated by a processor of a computer-based system to perform steps that include generating strain data for a digital model, determining a dominant tensile strain direction for the digital model from the generated strain data …”. It has been discussed in page 3 para [0041], each sliced layer for the oriented 3D part is aligned with directions of high tensile strain. The intralayer strength of each layer in 3D part is typically greatest in its road propagation direction and 3D part is further oriented such that the high tensile strains are also substantially parallel to the dominant road propagation direction of 3D part at region. Therefore, Examiner would interpret 3D part is aligned/oriented with different directions i.e. anisotropic material being arranged/oriented).
Regarding claim 5, Takuya, Batchelder, Ville and Jantos teach The three-dimensional shape data generation device according to claim 2, further Takuya teaches acquire constraint information that is information regarding constraints on a direction in which the anisotropic material can be arranged, and arrange the anisotropic material according to the constraint information. (Takuya disclosed in page 36-37: “for Scan Strategy XY, cellular microstructure growth in two directions is observed for a melt pool generated by an X-scan, as shown in Fig. 2(f); the <001> elongated cells generated around the melt pool bottom grew along the building direction, and other <001> elongated cells generated around the upper wall of the pool grew vertically with respect to the building direction. In the melt pool generated by a Y-scan, an equivalent cellular growth is observed (Fig. 2(j)). As a result, <001> was fixed along the two scanning (x and y) and building (z) directions in the sample fabricated by Scan Strategy XY. For both Scan Strategy X and XY, the <001> elongated cells primary grew along two directions that are orthogonal to each other in the plane perpendicular to the scanning direction, as was confirmed in Fig. 2(e, f). This fixed another <001> direction along the scanning direction, resulting in the evolution of single-crystal-like strong crystallographic textures.” Therefore, Takuya teaches constraint information regarding constraints on a direction being acquired in which the anisotropic material can be arranged, (Fig. 2(j)) shown, the orientation <001> was fixed or provided constraint information along the two scanning (x and y) and building (z) directions by Scan Strategy XY) and arranged or oriented the anisotropic material (e.g. single-crystal-like strong crystallographic textures) according to the constraint information i.e. fixed <001> direction along the scanning direction).
wherein Batchelder teaches the processor is configured to: arrange the anisotropic material … (Batchelder disclosed in page 1 para [0010]: “the present disclosure is directed to a program stored on a computer storage medium, and configured to be operated by a processor of a computer-based system to perform steps that include generating strain data for a digital model, determining a dominant tensile strain direction for the digital model from the generated strain data …”. It has been discussed in page 3 para [0041], each sliced layer for the oriented 3D part is aligned with directions of high tensile strain. The intralayer strength of each layer in 3D part is typically greatest in its road propagation direction and 3D part is further oriented such that the high tensile strains are also substantially parallel to the dominant road propagation direction of 3D part at region. Therefore, Examiner would interpret 3D part is aligned/oriented with different directions i.e. anisotropic material being arranged/oriented).
Regarding claim 6, Takuya, Batchelder, Ville and Jantos teach The three-dimensional shape data generation device according to claim 3, further Takuya teaches acquire constraint information that is information regarding constraints on a direction in which the anisotropic material can be arranged, and arrange the anisotropic material according to the constraint information. (Takuya disclosed in page 36-37: “for Scan Strategy XY, cellular microstructure growth in two directions is observed for a melt pool generated by an X-scan, as shown in Fig. 2(f); the <001> elongated cells generated around the melt pool bottom grew along the building direction, and other <001> elongated cells generated around the upper wall of the pool grew vertically with respect to the building direction. In the melt pool generated by a Y-scan, an equivalent cellular growth is observed (Fig. 2(j)). As a result, <001> was fixed along the two scanning (x and y) and building (z) directions in the sample fabricated by Scan Strategy XY. For both Scan Strategy X and XY, the <001> elongated cells primary grew along two directions that are orthogonal to each other in the plane perpendicular to the scanning direction, as was confirmed in Fig. 2(e, f). This fixed another <001> direction along the scanning direction, resulting in the evolution of single-crystal-like strong crystallographic textures.” Therefore, Takuya teaches constraint information regarding constraints on a direction being acquired in which the anisotropic material can be arranged, (Fig. 2(j)) shown, the orientation <001> was fixed or provided constraint information along the two scanning (x and y) and building (z) directions by Scan Strategy XY) and arranged or oriented the anisotropic material (e.g. single-crystal-like strong crystallographic textures) according to the constraint information i.e. fixed <001> direction along the scanning direction).
wherein Batchelder teaches the processor is configured to: arrange the anisotropic material … (Batchelder disclosed in page 1 para [0010]: “the present disclosure is directed to a program stored on a computer storage medium, and configured to be operated by a processor of a computer-based system to perform steps that include generating strain data for a digital model, determining a dominant tensile strain direction for the digital model from the generated strain data …”. It has been discussed in page 3 para [0041], each sliced layer for the oriented 3D part is aligned with directions of high tensile strain. The intralayer strength of each layer in 3D part is typically greatest in its road propagation direction and 3D part is further oriented such that the high tensile strains are also substantially parallel to the dominant road propagation direction of 3D part at region. Therefore, Examiner would interpret 3D part is aligned/oriented with different directions i.e. anisotropic material being arranged/oriented).
Regarding claim 7, Takuya, Batchelder, Ville and Jantos teach The three-dimensional shape data generation device according to claim 4, when Takuya teaches the required direction does not correspond to the direction of the anisotropic material, arrange the anisotropic material in a direction that satisfies the required performance and is closest to the required direction among directions in which the anisotropic material can be arranged in accordance with the constraint information. (Takuya disclosed in page 37 (at right col.): “for fabrication with Scan Strategy XY, <001> is preferentially oriented along the building direction, which is caused by the two directional <001> epitaxial growths that are 0° and 90° from the building direction, as illustrated in Fig. 4(b). In this case, θ should be less than 45°. This situation is the same as Scan Strategy X. If the ±45° growth of <001> in the melt pool (observed for Scan Strategy X) would occur in each layer for Scan Strategy XY, it needs to transcend a value of θ of more than 45° between the X- and Y-scans to accomplish epitaxial growth around the bottom part of the melt pool. The <001> ±45° growth was not selected under this condition … it is suggested that control of the process conditions where the growth of the elongated cell predominantly occurs within the plane that is perpendicular to the scanning direction may be one of the important factors to accomplish the development of single-crystalline texture in the SLM process.” It has been discussed above the required direction does not correspond to the direction of the anisotropic material (as illustrated in Fig. 4(b), a value of θ of more than 45° between the X- and Y-scans needed to be transcended to accomplish epitaxial growth around the bottom part of the melt pool, however, the <001> ±45° growth was not selected under this condition), therefore, the anisotropic material is arranged in a direction that satisfies the required performance and is closest to the required direction among directions in which the anisotropic material can be arranged in accordance with the constraint information i.e. it has been suggested that control of the process conditions where the growth of the elongated cell predominantly occurs within the plane that is perpendicular to the scanning direction may be one of the important factors to accomplish the development of single-crystalline texture in the SLM process).
wherein Batchelder teaches the processor is configured to: arrange the anisotropic material in a direction … (Batchelder disclosed in page 1 para [0010]: “the present disclosure is directed to a program stored on a computer storage medium, and configured to be operated by a processor of a computer-based system to perform steps that include generating strain data for a digital model, determining a dominant tensile strain direction for the digital model from the generated strain data …”. It has been discussed in page 3 para [0041], each sliced layer for the oriented 3D part is aligned with directions of high tensile strain. The intralayer strength of each layer in 3D part is typically greatest in its road propagation direction and 3D part is further oriented such that the high tensile strains are also substantially parallel to the dominant road propagation direction of 3D part at region. Therefore, Examiner would interpret 3D part is aligned/oriented with different directions i.e. anisotropic material being arranged/oriented).
Regarding claim 8, Takuya, Batchelder, Ville and Jantos teach The three-dimensional shape data generation device according to claim 4, when Takuya teaches the required direction does not correspond to the direction of the anisotropic material, arrange the anisotropic material in a direction in which the anisotropic material has the physical property value closest to the required performance among the 20FE19-01534US01 directions of the anisotropic material corresponding to the required direction. (Takuya disclosed in page 37 (at right col.): “control of the Young's modulus is strongly desired for the application of this alloy as an implant material. Young's moduli of specimens fabricated in this study were measured along the x and y directions (N = 2). They were evaluated to be 68.7 ± 0.9 and 99.6 ± 4.8 GPa for the sample fabricated by Scan Strategy X and 75.3 ± 2.5 and 75.7 ± 1.0 GPa for the sample fabricated by Scan Strategy XY … a significant anisotropy in the elastic properties could be achieved only in the sample fabricated by Scan Strategy X derived from the evolution of different textures; <001> and <011> preferentially orient along the x and y directions, respectively …”. Here, the anisotropic material arranged in a direction (e.g. <001> and <011> preferentially orient along the x and y directions) in which the anisotropic material has the physical property value (75.3 ± 2.5 and 75.7 ± 1.0 GPa for the sample fabricated by Scan Strategy XY) is closest to the required performance among the 20FE19-01534US01 directions of the anisotropic material corresponding to the required direction).
wherein Batchelder teaches the processor is configured to: arrange the anisotropic material in a direction … (Batchelder disclosed in page 1 para [0010]: “the present disclosure is directed to a program stored on a computer storage medium, and configured to be operated by a processor of a computer-based system to perform steps that include generating strain data for a digital model, determining a dominant tensile strain direction for the digital model from the generated strain data …”. It has been discussed in page 3 para [0041], each sliced layer for the oriented 3D part is aligned with directions of high tensile strain. The intralayer strength of each layer in 3D part is typically greatest in its road propagation direction and 3D part is further oriented such that the high tensile strains are also substantially parallel to the dominant road propagation direction of 3D part at region. Therefore, Examiner would interpret 3D part is aligned/oriented with different directions i.e. anisotropic material being arranged/oriented).
Regarding claim 9, Takuya, Batchelder, Ville and Jantos teach The three-dimensional shape data generation device according to claim 1, Takuya teaches arrange the anisotropic material such that a direction in which the physical property value of the anisotropic material is maximum corresponds to the required direction. (Takuya disclosed in page 37 (at right col.): “control of the Young's modulus is strongly desired for the application of this alloy as an implant material. Young's moduli of specimens fabricated in this study were measured along the x and y directions (N = 2). They were evaluated to be 68.7 ± 0.9 and 99.6 ± 4.8 GPa for the sample fabricated by Scan Strategy X and 75.3 ± 2.5 and 75.7 ± 1.0 GPa for the sample fabricated by Scan Strategy XY … a significant anisotropy in the elastic properties could be achieved only in the sample fabricated by Scan Strategy X derived from the evolution of different textures; <001> and <011> preferentially orient along the x and y directions, respectively, in the sample fabricated by Scan Strategy X, while <001> orients along both x and y directions in the sample fabricated by Scan Strategy XY. This demonstrates the effectiveness of the well-organized SLM process for the control of Young's moduli in the products.”. Here, the anisotropic material arranged in a direction (e.g. <001> and <011> preferentially orient along the x and y directions) in which the anisotropic material has the physical property value (75.3 ± 2.5 and 75.7 ± 1.0 GPa for the sample fabricated by Scan Strategy XY) is maximum corresponds to the required direction).
wherein Batchelder teaches the processor is configured to: arrange the anisotropic material in a direction … (Batchelder disclosed in page 1 para [0010]: “the present disclosure is directed to a program stored on a computer storage medium, and configured to be operated by a processor of a computer-based system to perform steps that include generating strain data for a digital model, determining a dominant tensile strain direction for the digital model from the generated strain data …”. It has been discussed in page 3 para [0041], each sliced layer for the oriented 3D part is aligned with directions of high tensile strain. The intralayer strength of each layer in 3D part is typically greatest in its road propagation direction and 3D part is further oriented such that the high tensile strains are also substantially parallel to the dominant road propagation direction of 3D part at region. Therefore, Examiner would interpret 3D part is aligned/oriented with different directions i.e. anisotropic material being arranged/oriented).
Regarding claims 10-12, Takuya, Batchelder, Ville and Jantos teach The three-dimensional shape data generation device according to claims 4, 7 and 8, are incorporating the rejections of claim 9 because claims 10-12 have substantially similar claim language as claim 9, therefore claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takuya, Batchelder, Ville and Luan as discussed above for substantially similar rationale.
Regarding claim 19, Takuya, Batchelder, Ville and Jantos teach The three-dimensional shape data generation device according to claim 1; and Ville teaches A three-dimensional shaping device comprising: 22FE19-01534US01a shaping unit that shapes the three-dimensional shape under shaping conditions according to the three-dimensional shape data generated by the three-dimensional shape data generation device. (Ville disclosed col. 5 lines 42-48: “computer aided design is used to geometrically model the object to be manufactured. Geometric modeling is a technique of using computational geometry to define geometric objects. The purposes of geometric modeling are object representation, which mandates a complete definition of the object for manufacturing and other applications such as finite element analysis;” In col. 6 lines 4-57: “The use of such computer aided design software packages permits a geometric model of an object or part to be defined by a user and modified quickly and results in generation of geometry data which can be converted to formats useful in a computer aided manufacturing step and/or to formats useful a finite element method step … The finite element method is based on the theory that an irregularly shaped object can be divided into smaller regular finite elements. Each element can then be treated separately and the aggregate effect is the sum of the effects of all the finite elements in the object. The finite element model is created by a user using an appropriate software package that operates on the geometric model developed … in FIG. 4. A variety of element shapes may be used in the finite element model of the object. The number and types of elements selected are generally based on the type of field and the geometry of the object. The various finite element software packages … enable modeling of areas having geometries with a user-specified degree of accuracy. Thus, an element having an element size of a predetermined value or an element cluster of variable elements having a cluster size of the predetermined value may be utilized. If element clusters are utilized, the cluster may be repeated throughout the finite element model …” Here, the shaping/sizing of object or element (three dimensional) being performed in the finite element model by the finite element software packages and the shaping conditions are being set by the user when elements/object having an element size of a predetermined value or an element cluster of variable elements having a cluster size of the predetermined value are utilized.
Moreover, in col. 10 lines 22-27: “At Step 28, the post-processed data is supplied to a computerized manufacturing device that uses the supplied data to control the manufacturing of the object. The data supplied to the computerized manufacturing device controls the manufacturing device to synthesize the object …”. It has been discussed in col. 11 lines 42-50 that the computer-aided design (CAD) module is a three-dimensional graphics software program for generating a geometrical model definition and includes coordinate points (e.g. X, Y, and Z) precisely locating the object design in a three-dimensional coordinate system. Therefore, it is understood that computer aided design software (is considered as a shaping unit) permits a geometric model of an object or part is defined by a user and modified quickly and results in generation of geometry data which can be converted to formats useful in a computer aided manufacturing step and this geometry data is considered as 3D shape data (because CAD module is a three dimensional graphics software program). The 3D shape data shapes or perform the sizing under shaping conditions (as discussed above) according to the three-dimensional shape data generated by the three-dimensional shape data generation device (computerized manufacturing device)).
Regarding claim 20, when Takuya teaches designing a three-dimensional shape made of an anisotropic material that is a material having physical property values in different directions, (According to Spec. of current Application, Applicant stated in page 6 (at 1st para): “The physical property value may be any physical property value such as Young's modulus, modulus of rigidity, hardness, and electric conductivity.” Therefore, Examiner would consider the value of “Young's modulus” as one of the physical property values of anisotropic material. The prior art Takuya disclosed in first page (at right col.): “We focus on additive manufacturing (AM) as a novel process that might achieve all the demands described above in one process. AM allows for the production of complex geometries as a net shape … In addition, the formation of a crystallographic texture during the AM process has been reported for some types of metallic materials.” It has been discussed in the same page (at left col.): “Our group recently proposed a novel approach for lowering the Young's modulus using a single crystal. The Young's modulus is known to show a crystallographic orientation dependence, even in a bcc-structured crystal exhibiting a high crystal symmetry … strong orientation dependence of the Young's modulus was demonstrated … with the highest value (~120 GPa) along the <111> orientation and the lowest value (44.4 GPa) along the <001> orientation.” Moreover, it has been disclosed in page 35 (at 2nd left para): “We successfully fabricated dense Ti–15Mo–5Zr–3Al products utilizing SLM by appropriately tuning the process parameters. Fig. 1(a, c) shows the crystallographic textures of the fabricated products … in the three orthogonal cross-sections in samples fabricated by Scan Strategies X and XY, respectively”. Therefore, Takuya teaches designing a three-dimensional shape made of an anisotropic material (formation of a crystallographic texture being considered as designing shape made of anisotropic material and this crystallographic textures of the fabricated products in the three orthogonal cross-sections being fabricated considered as 3D shape being formed/designed) that is a material having physical property values in different directions (crystal exhibiting a high crystal symmetry strong orientation dependence of the Young's modulus was demonstrated with the highest value (~120 GPa) along the <111> orientation/direction and lowest value (44.4 GPa) along the <001> orientation/direction).
Takuya teaches acquiring (i) the physical property values of the anisotropic material in respective directions (Takuya disclosed in page 37 (at right col.): “control of the Young's modulus is strongly desired for the application of this alloy as an implant material. Young's moduli of specimens fabricated in this study were measured along the x and y directions (N = 2). They were evaluated to be 68.7 ± 0.9 and 99.6 ± 4.8 GPa for the sample fabricated by Scan Strategy X, and 75.3 ± 2.5 and 75.7 ± 1.0 GPa for the sample fabricated by Scan Strategy XY). and (b) a required direction in which the three-dimensional shape is required to exhibit the required performance, (It has been disclosed in same page 37 (at right para): “a significant anisotropy in the elastic properties could be achieved only in the sample fabricated by Scan Strategy X derived from the evolution of different textures; 〈001〉 and 〈011〉 preferentially orient along the x and y directions, respectively, in the sample fabricated by Scan Strategy X, while <001> orients along both x and y directions in the sample fabricated by Scan Strategy XY. This demonstrates the effectiveness of the well-organized SLM process for the control of Young's moduli in the products.” Therefore, Takuya teaches the physical property values of the anisotropic material being acquired in respective directions (68.7 ± 0.9 and 99.6 ± 4.8 GPa measured along the x and y directions for Young's moduli of specimens fabricated in this study. Moreover, Takuya teaches a required direction in which the three-dimensional shape is required to exhibit the required performance (since a significant anisotropy in the elastic properties being achieved in the sample fabricated by Scan Strategy X, derived from the evolution of different textures,〈001〉and 〈011〉 preferentially oriented or organized along the x and y directions, therefore demonstrated the effectiveness of the well-organized SLM process i.e. required direction (along x and y directions) exhibited the required performance). 
Takuya teaches deriving information for arranging the anisotropic material such that the required direction corresponds to a direction of the anisotropic material satisfying the required performance, (Takuya disclosed in page 37 (at right col.): “control of the Young's modulus is strongly desired for the application of this alloy as an implant material. Young's moduli of specimens fabricated in this study were measured along the x and y directions (N = 2). They were evaluated to be 68.7 ± 0.9 and 99.6 ± 4.8 GPa for the sample fabricated by Scan Strategy X, and 75.3 ± 2.5 and 75.7 ± 1.0 GPa for the sample fabricated by Scan Strategy XY. Obviously, a significant anisotropy in the elastic properties could be achieved only in the sample fabricated by Scan Strategy X derived from the evolution of different textures; 〈001〉 and <011> preferentially orient along the x and y directions, respectively, in the sample fabricated by Scan Strategy X, while <001> orients along both x and y directions in the sample fabricated by Scan Strategy XY. This demonstrates the effectiveness of the well-organized SLM process for the control of Young's moduli in the products.” Therefore, Takuya teaches information for arranging the anisotropic material being derived such that the required direction corresponds to a direction of the anisotropic material satisfying the required performance (since, <001> and <011> preferentially oriented/arranged the crystallographic textures or anisotropic material along the x and y directions and the sample fabricated by Scan Strategy X, therefore demonstrated the effectiveness of the well-organized SLM process i.e. required direction (along x and y directions) satisfied the required performance)
and Takuya teaches outputting the information for arranging the anisotropic material. (Takuya disclosed in page 37 (at left col.): “Fig. 4 schematically summarizes the melt-pool-based mechanism of texture evolution … the observation results shown in Fig. 2(i, j) suggested that the development of cellular microstructure predominantly occurs in the plane perpendicular to the scanning direction in the melt pool under the present SLM process conditions … in which a strong texture was developed. The cross-sectional shape of the melt pool in the y–z plane (pink-hatched) is almost semi-elliptical; therefore, the maximum thermal gradient is directed toward the center of the ellipse (vertical to the melt pool edge) in a single melt pool, as indicated by the red arrows. For fabrication with Scan Strategy X, a <011> preferential orientation along the building direction (z) is caused by the two directional cellular growths (represented by the blue lines) elongated along 〈001〉 ([100] and [010], represented by the blue arrows) within the melt pool cross-section at angles of −45° and 45° from the building direction, as illustrated in Fig. 4(a).” It has been discussed above that the melt-pool-based mechanism of texture evolution being summarized in Fig. 4 where the observation results shown in Fig. 2 (i, j) and suggested that the scanning direction in the melt pool under the present SLM process conditions in which a strong texture was developed. The cross-sectional shape of the melt pool in the y–z plane (pink-hatched in Fig. 4) is almost semi-elliptical, therefore, the maximum thermal gradient is directed toward the center of the ellipse (vertical to the melt pool edge) in a single melt pool, as indicated by the red arrows. Moreover, fabrication with Scan Strategy X, a <011> preferential orientation along the building direction (z) is caused by the two directional cellular growths (represented by the blue lines, in Fig. 4). Therefore, Takuya teaches the outputting or observation results being shown the information (in Fig. 2 and 4) regarding the direction for arranging the anisotropic material). 
Takuya teaches generating … the three-dimensional shape … such that the direction of the anisotropic material corresponds to the required direction. (Takuya disclosed in page 37 (at left col.): “Fig. 4 schematically summarizes the melt-pool-based mechanism of texture evolution … the observation results shown in Fig. 2(i, j) suggested that the development of cellular microstructure predominantly occurs … The cross-sectional shape of the melt pool in the y–z plane (pink-hatched) is almost semi-elliptical; therefore, the maximum thermal gradient is directed toward the center of the ellipse (vertical to the melt pool edge) in a single melt pool, as indicated by the red arrows. For fabrication with Scan Strategy X, a <011> preferential orientation along the building direction (z) is caused by the two directional cellular growths (represented by the blue lines) elongated along 〈001〉 ([100] and [010], represented by the blue arrows) within the melt pool cross-section at angles of −45° and 45° from the building direction, as illustrated in Fig. 4(a).” It has been discussed above that the melt-pool-based mechanism of texture evolution being summarized in Fig. 4 where the observation results shown in Fig. 2 (i, j) and suggested that the scanning direction in the melt pool under the present SLM process conditions in which a strong texture was developed. The three-dimensional shape of the anisotropic material being generated such that the direction of corresponds to the required direction (e.g. maximum thermal gradient is directed toward the center of the ellipse (vertical to the melt pool edge) in a single melt pool, as indicated by the red arrows).
However, Takuya does not explicitly teach A non-transitory computer readable medium storing a program that causes a processor to execute information processing, the information processing comprising: acquiring …. (ii) performance information that is information regarding (a) a required performance that the three-dimensional shape is required to have …
and Batchelder teaches A non-transitory computer readable medium storing a program that causes a processor to execute information processing, the information processing comprising: (Batchelder disclosed in page 1 para [0010]: “the present disclosure is directed to a program stored on a computer storage medium, and configured to be operated by a processor of a computer-based system to perform steps that include generating strain data for a digital model …  and orienting the digital model to align the dominant tensile strain direction in a build plane of an additive manufacturing system associated with the program.”. Here, a computer storage medium stored a program causes the processor to execute the steps related to information processing (e.g. generating strain data for a digital model); acquiring …. (ii) performance information that is information regarding (a) a required performance that the three-dimensional shape is required to have … (Batchelder disclosed in page 3 paras [0037-0038]: “While the orientation shown in FIGS. 3A and 3B may possibly increase the build time and amount of materials consumed (e.g., more support material required) … the orientation shown in FIGS. 3A and 3B effectively increases the strength of 3D part 10 for its intended use … the applied stress load along arrow 16 and the resulting strain at region 18 illustrates a simple example for ease of explanation. More typically, the strain profiles of 3D parts subjected to stress loads are highly complex … the method of the present disclosure provides an efficient and hands-free technique for orienting 3D parts that can accommodate a variety of different strain profiles regardless of their complexities.” In page 5 para [0064]: “The user may also input the stress loads to be applied to 3D part 10 (e.g., the directions and magnitudes of these stress loads), material properties of 3D part 10, and the like into strain analysis program 62 … Furthermore, strain analysis program 62 may also operate under one or more physical assumptions to simplify the calculations … digital model 76 represents a homogeneous solid part and/or has bulk properties of a given material (e.g., Young's modulus and Poisson’s ratio), and the like.” Therefore, Batchelder teaches acquiring or obtaining of performance information or required performance that the three-dimensional shape is required to have (the directions and magnitudes of these stress loads being applied to 3D part which is a digital model of the three-dimensional part, orienting the digital model to align the directions of high tensile strain in a build plane)).
However, Takuya and Batchelder do not explicitly teach generating three-dimensional shape data for shaping the three-dimensional shape using the information derived by the information processing device ... 
Ville teaches generating three-dimensional shape data for shaping the three-dimensional shape using the information derived by the information processing device ... (Ville disclosed col. 5 lines 42-48: “computer aided design is used to geometrically model the object to be manufactured. Geometric modeling is a technique of using computational geometry to define geometric objects. The purposes of geometric modeling are object representation, which mandates a complete definition of the object for manufacturing and other applications such as finite element analysis;” In col. 6 lines 4-57: “The use of such computer aided design software packages permits a geometric model of an object or part to be defined by a user and modified quickly and results in generation of geometry data which can be converted to formats useful in a computer aided manufacturing step and/or to formats useful a finite element method step … The finite element method is based on the theory that an irregularly shaped object can be divided into smaller regular finite elements. Each element can then be treated separately and the aggregate effect is the sum of the effects of all of the finite elements in the object. The finite element model is created by a user using an appropriate software package that operates on the geometric model developed … in FIG. 4. A variety of element shapes may be used in the finite element model of the object. The number and types of elements selected are generally based on the type of field and the geometry of the object. The various finite element software packages … enable modeling of areas having particular geometries with a user-specified degree of accuracy. Thus, an element having an element size of a predetermined value or an element cluster of variable elements having a cluster size of the predetermined value may be utilized. If element clusters are utilized, the cluster may be repeated throughout the finite element model …” Here, the shaping/sizing of object or element (three dimensional) being performed in the finite element model by the finite element software packages (as discussed above). 
Moreover, in col. 10 lines 22-27: “At Step 28, the post-processed data is supplied to a computerized manufacturing device that uses the supplied data to control the manufacturing of the object. The data supplied to the computerized manufacturing device controls the manufacturing device to synthesize the object …”. It has been discussed in col. 11 lines 42-50 that the computer-aided design (CAD) module is a three-dimensional graphics software program for generating a geometrical model definition and includes coordinate points (e.g. X, Y, and Z) precisely locating the object design in a three-dimensional coordinate system. Therefore, it is understood that computer aided design software (is considered as the generator) permits a geometric model of an object or part is defined by a user and modified quickly and results in generation of geometry data which can be converted to formats useful in a computer aided manufacturing step and this geometry data is considered as 3D shape data (because CAD module is a three dimensional graphics software program) which generated from the generator or computer aided design software of a computer system or information processing device).
However, Takuya, Batchelder and Ville do not explicitly teach the information comprises an angle at which the anisotropic material in each portion of the three-dimensional shape is arranged such that the required direction corresponds to a direction of the anisotropic material satisfying the required performance, and the corresponding Euler angle.
wherein Jantos teaches teach the information comprises an angle at which the anisotropic material in each portion of the three-dimensional shape is arranged such that the required direction corresponds to a direction of the anisotropic material satisfying the required performance, and the corresponding Euler angle. (Examiner would interpret the ‘required performance’ as “Magnitude of stress (load) according to Spec. of current application in page 6 at second para. Jantos disclosed in 1st page under Abstract: “A set of three continuous Euler angles is used as additional design variables to describe the local material rotation of the anisotropic base material. The thermodynamic optimization of the material orientation is performed by evolution of the Euler angles to minimize the elastic energy.” It has been discussed in page 16 under section 3.4.1, the influence of the filter radius rα of the proposed material orientation filter has been investigated on the smoothness of the material orientation pathways on examples without topology optimization, i.e., we apply full material in the whole design space ϱ = 1 (the influence of rα in conjunction with the topology optimization). The resulting material orientations for different values of rα are given in Fig. 13 and in Fig. 14. Quarter circles with secant-length of 2rα (or its half) are aligned to the fiber path. The material orientation filter yields smooth material orientation pathways in all cases. As expected, the pathways become smoother with increasing filter radius rα. The quarter circles with secant-length of 2rα coincide with the largest fiber path curvature (smallest arc radius) within the structure. Following simple trigonometric relations, it can be concluded that the maximum fiber curvature is constrained to (√2 rα −1) by the proposed material orientation filter. Further, it has been discussed in ‘Conclusion’ (in page 20-21), a material orientation filter has been presented to control the smoothness of the pathways of the principal material direction, i.e., curvature of fibers. The material orientation filter is based on a convolution operator and “filters” the material stiffness tensor, and is technically independent of the actual parameterization for the material orientation, and is thus applicable for the filtering of periodic and/or ambivalent design variables, e.g., Euler angles. It has been discussed here, three continuous Euler angles is used as additional design variables to describe the local material rotation of the anisotropic base material and further the influence of the filter radius rα of the proposed material orientation filter has been investigated on the smoothness of the material orientation pathways. Since, quarter circles with secant-length of 2rα (or its half) are aligned to the fiber path and the influence of rα in conjunction with the topology optimization being applied in the whole design space (e.g. ϱ = 1), therefore, it is understood that each portion of the three-dimensional shape is arranged (because optimization being applied in the whole design space and quarter circles or ¼ of the space with length 2rα is aligned to the fiber path, i.e. whole area for the circle would be considered eventually), such that the required direction corresponds to a direction of the anisotropic material satisfying the required performance and corresponds Euler angles (since the quarter circles with secant-length of 2rα coincide with the largest fiber path curvature (smallest arc radius) within the structure and material orientation filter has been presented to control the smoothness of the pathways of the principal material direction, i.e., curvature of fibers, thus material orientation filter is based on design variables, such as “Euler angles”)). 
Therefore, Takuya, Batchelder, Ville and Jantos are analogous art because they are related to have three-dimensional additive manufacturing employed the anisotropic material with physical property and employed crystallization techniques. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Takuya, Batchelder, Ville and Jantos before him or her, to modify the designing of 3D shape of anisotropic material with physical property in an information processing device of Takuya and Batchelder, to include the three-dimensional shape data generation device for shaping the three-dimensional shape and arrangement of three-dimensional shape of a anisotropic material with required direction and corresponding “Euler angle” of Ville and Jantos respectively. The suggestion/motivation for doing so would have been obvious by Jantos because quarter circles with secant-length of 2rα (or its half) are aligned to the fiber path and the influence of rα in conjunction with the topology optimization being applied in the whole design space, therefore, each portion of the three-dimensional shape is arranged and material orientation filter has been presented to control the smoothness of the pathways of the principal material direction based on design variables, such as “Euler angles” (Jantos discussed in page 16 under section 3.4.1 and in ‘Conclusion’). Therefore, it would have been obvious to combine Jantos with Takuya, Batchelder and Ville to obtain the invention as specified in the instant claim(s).
Regarding claim 21, Takuya, Batchelder, Ville and Jantos teach The three-dimensional shape data generation device according to claim 1, wherein Takuya teaches the physical property values include strength. (Takuya disclosed in 1st page (at left side col., 1st para): “Recently, β-Ti alloys have become one of the most attractive biomedical implant materials. Of the many β-Ti alloys recently developed, the Ti–15Mo–5Zr–3Al (mass%) alloy is believed to be one of the most promising candidates because of its excellent balance among mechanical properties- a low Young's modulus of ~85 GPa, a tensile strength of 900–1000 MPa …”. Therefore, Takuya teaches the physical property values include strength (e.g. tensile strength of 900–1000 MPa)).
Regarding claim 22, Takuya, Batchelder, Ville and Jantos teach The three-dimensional shape data generation device according to claim 1, wherein Takuya teaches the physical property values include Young's modulus. (Takuya disclosed in 1st page (at right side col.): The Young's modulus is known to show a crystallographic orientation dependence … Indeed, a strong orientation dependence of the Young's modulus was demonstrated for a Ti–15Mo–5Zr–3Al alloy, with the highest value (~120 GPa) along the 〈111〉 orientation and the lowest value (44.4 GPa) along the 〈001〉 orientation. Further, in page 37 (at right side col.), it has been mentioned that control of the Young's modulus is strongly desired for the application of the alloy (e.g. Ti–15Mo–5Zr–3Al), as an implant material. Young's moduli of specimens fabricated in this study were measured along the x and y directions, evaluated as 68.7 ± 0.9 and 99.6 ± 4.8 GPa for the sample fabricated by Scan Strategy X. Therefore, Takuya teaches the physical property values include Young's modulus (e.g. 68.7 ± 0.9 and 99.6 ± 4.8 GPa)).
Regarding claim 23, Takuya, Batchelder, Ville and Jantos teach The three-dimensional shape data generation device according to claim 1, wherein Jantos teaches the physical property values include the modulus of rigidity. (For purposes of applying prior art and to facilitate compact prosecution, Examiner would construe the “modulus of rigidity” as “Shear Modulus”, where shear modulus value indicates a solid is highly rigid, i.e. “modulus of rigidity” indicates about a hardness or stiffness of a material. Jantos disclosed in 1st page under ‘Introduction’: “Most topology optimization approaches are based on density formulation, i.e., the design variable is a factor to the material stiffness tensor.” Further, different stiffness values i.e. values of modulus of rigidity being provided in page 10 and 11 at Fig. 6 and 8 (e.g. in Fig. 8 stiffness values for anisotropic material are 14.89 and 14.90 and the value is 5.32 for isotropic material). Therefore, Jantos teaches the physical property values include the modulus of rigidity or stiffness values (e.g. 14.89 and 14.90 for anisotropic material and 5.32 for isotropic material)).
Regarding claim 24, Takuya, Batchelder, Ville and Jantos teach The three-dimensional shape data generation device according to claim 1, wherein Jantos teaches the physical property values include hardness. (For purposes of applying prior art and to facilitate compact prosecution, Examiner would construe the “hardness” and “modulus of rigidity” as same concept or physical property (i.e. hardness or stiffness of a material or physical property have same meaning in the art). Jantos disclosed in 1st page under ‘Introduction’: “Most topology optimization approaches are based on density formulation, i.e., the design variable is a factor to the material stiffness tensor.” Further, different stiffness values i.e. values of modulus of rigidity being provided in page 10 and 11 at Fig. 6 and 8 (e.g. in Fig. 8 stiffness values for anisotropic material are 14.89 and 14.90 and the value is 5.32 for isotropic material). Therefore, Jantos teaches the physical property values include the hardness or stiffness values (e.g. 14.89 and 14.90 for anisotropic material and 5.32 for isotropic material)). 
Regarding claim 25, Takuya, Batchelder, Ville and Jantos teach The three-dimensional shape data generation device according to claim 1, wherein Takuya teaches the physical property values include electric conductivity. (Under BRI, Examiner would construe the “electric conductivity” as ‘heat flow’. Takuya disclosed in page 37: “Fig. 4 schematically summarizes the melt-pool-based mechanism of texture evolution … the observation results shown in Fig. 2(i, j) suggested that the development of cellular microstructure predominantly occurs in the plane perpendicular to the scanning direction in the melt pool under the present SLM process conditions … The cross-sectional shape of the melt pool in the y–z plane (pink-hatched) is almost semi-elliptical; therefore, the maximum thermal gradient is directed toward the center of the ellipse (vertical to the melt pool edge) in a single melt pool, as indicated by the red arrows … It is clearly recognized in Fig. 4(a) that θ should be geometrically less than 45° at maximum at the melt pool bottom and side for fabrication using Scan Strategy X. In other words, epitaxial 〈001〉 growth occurred, transcending the angular gap θ of up to 45° … suggested that epitaxial growth occurs only if the heat flow is directed favorably toward 〈001〉”. Therefore, Takuya discussed about the “electric conductivity” as “effect of repetitive heating on the texture”, where angular gap θ of up to 45°, suggested the epitaxial growth occurs when the heat flow (or electric conductivity) is directed favorably toward 〈001〉direction).
Conclusion
6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. An NPL article “Determination of Anisotropic Mechanical Properties for Materials Processed by Laser Powder Bed Fusion” by Even W. Hovig et al. disclosed a novel experimental method by which anisotropic mechanical properties of additively manufactured materials can be assessed. (e procedure is based on tensile testing of flat specimens, manufactured by laser powder bed fusion (LPBF) at different orientations relative to the build plate. In laser powder bed fusion (LPBF), the starting point is a packed bed of powder material- usually pre-alloyed, that is fused locally using an adjustable laser heat source. The local coordinate system at each arbitrary location along the grain is indicated on the cross-cutting plane with orientation as the normal vector and after solidification, two differently oriented grains will be loaded along a certain crystal orientation. In the interest of studying crystallographic texture and preferred crystallographic orientations, EBSD (Electron Microscopy and Electron Backscattered Diffraction) analysis was employed. An area of 800 µm × 800 µm was scanned with step size 400 nm, accumulating crystallographic data for 4 million points for the selected area. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148